Citation Nr: 1217311	
Decision Date: 05/15/12    Archive Date: 05/24/12

DOCKET NO.  09-16 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to May 2006, with prior service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, in which the RO granted service connection and assigned an initial 30 percent rating for major depressive disorder, effective May 11, 2006.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for major depressive disorder, the Board has characterized the issue on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In March 2012, the Veteran testified before the undersigned in Washington, D.C.  A transcript of that hearing is of record.   

As a final preliminary matter, the Board notes that, during VA treatment in June 2008, the Veteran stated that he needed to amend his service connection claim to include flat feet, shin splints, and circulatory problems.  Claims for these disabilities have not yet been adjudicated.  Additionally, during the March 2012 hearing, the Veteran suggested that his service-connected major depressive disorder caused him to start drinking and using drugs.  This testimony raises a claim for service connection for substance abuse as secondary to major depressive disorder.  See Allen v. Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001) (while service connection on a direct basis for substance abuse is entirely precluded, there is a limited exception to this doctrine when there is "clear medical evidence" establishing that alcohol or drug abuse was acquired as secondary to a service-connected disability, itself not due to willful misconduct).  The Veteran further testified that his major depressive disorder rendered him housebound and he could not work with his depression.  

The claims for service connection for flat feet, shin splints, and circulatory problems, the claim for service connection for substance abuse as secondary to major depressive disorder, the claim for special monthly compensation based on housebound status, and the claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The Board notes that a claim for a TDIU was denied in a July 2010 rating decision.  The Veteran did not appeal this denial.  Nevertheless, the Board finds that his March 2012 testimony raises a new claim for a TDIU.  In making the decision to refer the claim for a TDIU to the AOJ for appropriate action, the Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In VAOPGCPREC 6-96 it was also noted that if the Veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  VAOPGCPREC 6-96 (August 16, 1996).   

The record reflects that, in addition to his major depressive disorder, the Veteran has previously reported that he is unable to work due to his back, knees, and depression.  The Board notes that the Veteran is service-connected for lumbar spine and right knee disabilities.  Therefore, in light of Rice and VAOPGCPREC 6-96 the Board finds that the appropriate action on the Veteran's current request for TDIU consideration is to refer, rather than remand, the matter to the AOJ.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further action on the claim on appeal is warranted.  

At the outset, the Board observes that the Veteran was issued a statement of the case (SOC) regarding the claim for a higher initial rating for major depressive disorder in March 2009.  Subsequently, VA treatment records, dated from December 2008 to October 2009, which include treatment for depressive disorder, were associated with the claims file.  Additionally, in November 2009, the Veteran was afforded a VA examination to evaluate a claim for service connection for posttraumatic stress disorder (PTSD).  The November 2009 VA examination included psychiatric assessment and the Axis I diagnoses included major depression, recurrent, moderate.  The aforementioned VA treatment records and VA examination report are pertinent to the claim for a higher initial rating for major depressive disorder.  This evidence was associated with the claims file prior to certification of the case to the Board.  Thus, the claim must be remanded for initial consideration of this evidence and issuance of a supplemental SOC (SSOC).  See 38 C.F.R. §§ 19.31, 19.37 (2011).

Additionally, the Board finds that additional development regarding the claim on appeal is warranted.  In this regard, the Veteran was most recently afforded a VA examination which included an evaluation of his major depressive disorder in November 2009.  During the March 2012 hearing, the Veteran testified that his symptoms of major depressive disorder had worsened since his last examination.  The Veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).  

Accordingly, to ensure that the record reflects the current severity major depressive disorder, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey, 6 Vet. App. at 381 (an examination too remote for rating purposes cannot be considered contemporaneous).

In addition, the record reflects that there is outstanding evidence which is pertinent to the claim on appeal.  In this regard, the claims file includes treatment records from the Washington VA Medical Center (VAMC) dated from October 2007 to February 2008, from June 2008 to September 2008, and from December 2008 to October 2009.  Nevertheless, lab results from the Washington VAMC, dated from June 2007 to October 2007 have been associated with the claims file.  In addition, a June 2008 treatment record reflects that the Veteran was seen in May 2008, at which time he requested referral for anger management and a substance abuse rehabilitation program.  Further, during his November 2009 VA examination, the Veteran reported that he was hospitalized for major depressive disorder at the Washington VAMC in November 2008 with a second hospitalization in October 2009.  During the March 2012 hearing, the Veteran testified that he had just seen his VA physician one month earlier.  He added that he had received treatment in the VA psychiatric ward for depression in 2011, and had also been in the psychiatric ward for suicidal attempts two times prior to that, between 2009 and 2011.  

The aforementioned VA treatment records and testimony reflect that the Veteran received treatment at the Washington VAMC prior to October 2007, between February 2008 and June 2008, between September 2008 and December 2008, and since October 2009.  As any outstanding records of VA treatment are potentially pertinent to the appeal and within the control of VA, they should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In addition, a June 2008 VA treatment record reflects that the Veteran had an application for VA vocational rehabilitation pending.  However, no VA vocational rehabilitation folder has been forwarded to the Board.  On remand, the AMC/RO should associate with the claims file the Veteran's vocational rehabilitation records or folder.  See Dunn, 11 Vet. App. at 466-67; Bell, 2 Vet. App. at 613.

Further, during the March 2012 hearing, the Veteran testified that he was receiving Social Security disability benefits based on his depression.  While Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  As the Veteran's SSA records have not previously been associated with the claims file and may be pertinent to the claim on appeal these records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his major depressive disorder.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or the Veteran's Virtual VA e-folder.  A specific request should be made for records of treatment from the Washington VAMC, dated prior to October 2007, between February 2008 and June 2008, between  September 2008 and December 2008, and since October 2009, to include any records of inpatient hospitalization (to include hospitalization in November 2008, October 2009, and 2011).  

2. Associate with the claims file or the Veteran's Virtual VA e-folder any records contained in the Veteran's VA vocational rehabilitation folder.

3.  Obtain from the SSA a copy of any decision regarding the Veteran's claim for disability benefits pertinent to the claim on appeal, as well as copies of all medical records underlying those determinations.  

4.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA psychiatric examination (by a psychologist or psychiatrist).  

Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The psychologist or psychiatrist should render specific findings with respect to the existence and extent (or frequency, as appropriate) of:  memory loss; depressed mood; anxiety; panic attacks; sleep impairment; impaired judgment, speech, impulse control and/or thought processes; neglect of personal hygiene and appearance; suicidal ideation; and delusions and/or hallucinations.  The examiner should specifically address the level of social and occupational impairment attributable to the Veteran's major depressive disorder.  The examiner should provide a multi-axial diagnosis, including assignment of a GAF scale score that represents the level of impairment due to the Veteran's PTSD, and an explanation of what the score means.  

The examiner should set forth all examination findings, along with a complete rationale for any conclusions reached, in a printed (typewritten) report.

5.  After ensuring that the development is complete, re-adjudicate the claim, considering all evidence associated with the claims file since issuance of the March 2009 SOC.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

